DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has complied with all of the conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e).
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 06/26/2020 and 07/15/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Drawings
The drawings received on 06/26/2020 were reviewed and are acceptable.
Specification
The specification filed on 06/26/2020 was reviewed and is acceptable.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 and 7-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hiroshi (JP 2008309371 A).
Regrading claim 1, Hiroshi discloses a membrane humidifier for a fuel cell (Abstract), the membrane humidifier comprising:
a hollow fiber membrane module (15) configured to receive hollow fiber membranes (41), in which a first fluid flows (oxidizing off gas, [0031]) and outside which a second fluid flows (oxidizing gas, [0031]) such that the first fluid and the second fluid exchanges moisture with each other ([0031]); and
a housing unit (42) defining an external appearance of the membrane humidifier (as shown in Fig 2),
wherein a fluid guide unit (partition walls 43/44) configured to uniformly guide a flow of a fluid is formed between the hollow fiber membranes and the housing unit (as shown in Fig 4).
Regarding claim 2, Hiroshi discloses all of the claim limitations as set forth above.
Hiroshi further discloses that the fluid guide unit comprises a base unit (partition walls 43/44) configured to wrap the hollow fiber membranes (as shown in Figs 2 and 4) and a protrusion unit (flow rate distributor 102) protruding so as to have a predetermined size (as shown in Fig 4).
Regarding claims 7 and 8, Hiroshi discloses all of the claim limitations as set forth above.
Hiroshi further discloses that the fluid is the second fluid of high-humidity (see [0031] which describes that by changing the connection destination of the piping, oxidizing off gas of high-humidity may be distributed/circulated on the outer side of the hollow fiber membrane, thus reading on the recited second fluid of high-humidity.

Allowable Subject Matter
Claim(s) 3-6 and 9-12 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
The present invention is related to, inter alia, a membrane humidifier wherein the protrusion unit comprises a plurality of stripes.
Hiroshi (JP 2008309371 A) is considered to be the closest relevant prior art to dependent claims 3-6.  Hiroshi discloses most of the claim limitations as set forth above.
However, Hiroshi does not disclose, teach, fairly suggest, nor render obvious the recited protrusion unit comprising a plurality of stripes.  To the contrary, Hiroshi explicitly discloses that the protrusion unit (flow rate distributor 102) is a single structure disposed at the inlet of humidifier (as shown in Fig 4), and thus there does not appear to be any reasonable basis for the skilled artisan to utilize a plurality of protrusion units because only one inlet exists.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Desardins (US 2017/0279138 A1) discloses a humidifier for a fuel cell;
Kim et al. (US 2016/0240870 A1) discloses a fluid exchange membrane module; and
Lee et al. (US 2016/0079616 A1) discloses a hollow fiber module.	
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M ERWIN whose telephone number is (571)272-3101. The examiner can normally be reached Monday-Friday: 6am-3pm PDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on (571)272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES M ERWIN/Primary Examiner, Art Unit 1725                                                                                                                                                                                                        05/20/2022